945 F.2d 412
70 Ed. Law Rep. 35
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Marie E. WIRSING, Plaintiff-Appellant,v.BOARD OF REGENTS OF the UNIVERSITY OF COLORADO and Each ofIts Members, Kathleen Arnold, Richard Bernick, RobertCaldwell, Peter Dietze, Lynn Ellins, Harvey Phelps, NorwoodRobb, Roy Shore, and David Winn, William Grady, Dean of theSchool of Education, University of Colorado at Denver, JohnBuechner, Chancellor of the University of Colorado atDenver, and E. Gordon Gee, President of the University ofColorado, Defendants-Appellants.
No. 90-1215.
United States Court of Appeals,Tenth Circuit.
Oct. 4, 1991.

Before LOGAN and SEYMOUR, Circuit Judges, and WINDER,* District Judge.
ORDER AND JUDGMENT**
SEYMOUR, Circuit Judge.


1
Marie E. Wirsing appeals the district court's grant of summary judgment in favor of defendant Board of Regents of the University of Colorado.   We have fully considered Ms. Wirsing's contentions, and we are not persuaded the district court erred.


2
The judgment of the district court is AFFIRMED.



*
 The Honorable David K. Winder, District Judge, United States District Court for the District of Utah, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3